Citation Nr: 9917274	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-46 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Propriety of the initial evaluation of 30 percent 
assigned for left homonymous hemianopsia.  

2.  Propriety of the initial evaluation of 60 percent 
assigned for diaphragmatic weakness and left phrenic nerve 
paresis.  

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1952 
to July 1954.  Additionally, he had prior service, which has 
been described as periods of "training duty" from June 1950 
to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision that 
awarded a 30 percent rating for left homonymous hemianopsia 
and a noncompensable rating for diaphragmatic weakness and 
left phrenic nerve paresis under 38 U.S.C.A. § 1151.  
Thereafter, by a February 1998 rating decision, a 60 percent 
rating was assigned for the diaphragmatic weakness and left 
phrenic nerve paresis.  This case is also before the Board on 
appeal from a February 1998 decision that denied a claim for 
a total rating based on individual unemployability.


FINDING OF FACT

The veteran's left homonymous hemianopsia is manifested by 
impairment of his visual field.  



CONCLUSION OF LAW

A disability rating greater than 30 percent for left 
homonymous hemianopsia is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.84a, 
Diagnostic Code 6080 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  
Because the veteran has appealed from an initial award, 
consideration will be given as to whether a rating greater 
than 30 percent was warranted for any period of time during 
the pendency of his claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Currently, the veteran's left homonymous hemianopsia is 
evaluated as 30 percent disabling.  Diagnostic Code 6080 
provides that evidence of homonymous hemianopsia resulting in 
impairment of the visual field warrants the assignment of a 
30 percent disability rating.  38 C.F.R. § 4.84a, Code 6080 
(1998).  (A 30 percent disability evaluation is the highest 
rating allowable for homonymous hemianopsia.  Id.)  

At a personal hearing conducted before a hearing officer at 
the regional office (RO) in June 1997, the veteran testified 
that he has no reliable vision when he moves, no depth 
vision, only hand-waving vision from approximately one foot 
in his left eye, and only "a little bit" of vision in the 
bottom right corner of his right eye.  Hearing transcript 
(T.) at 3-4.  According to the medical records which have 
been obtained and associated with the claims folder, the 
veteran has recently received treatment for primary 
open-angle glaucoma of both eyes, diabetic retinopathy of 
both eyes, and diabetic maculopathy of both eyes (including 
mild persistent cystoid macular edema, cotton spot macular 
edema of both eyes, and ischemic optic neuropathy).  
Significantly, neither service connection nor an award under 
§ 1151 has been granted for any of these additional eye 
disorders.  The veteran's only compensable eye disability is 
the left homonymous hemianopsia.  (In this regard, the Board 
notes that, by an August 1995 rating action, the RO awarded 
the veteran special monthly pension on account of the need 
for regular aid and attendance by reason of blindness.  
Specifically, the RO determined that the veteran has 
bilateral constriction of vision to less than 5 degrees, 
which is considered to be 100 percent disabling.  However, as 
noted above, neither service connection nor a § 1151 award 
has been made except for left homonymous hemianopsia.)  

The salient point to be made is that 30 percent is the 
highest allowable schedular rating for the veteran's 
disability.  Diagnostic Code 6080.  Consequently, the veteran 
may only receive a disability rating greater than 30 percent 
for his left homonymous hemianopsia based upon extraschedular 
evaluation.  

The Board acknowledges that the veteran testified at the June 
1997 personal hearing that, as a result of his visual 
impairment, he cannot shop (e.g., at a grocery store) by 
himself, or drive.  T. at 4-5.  Additionally, a review of the 
claims folder indicates that the veteran had been a 
supermarket owner for almost twenty years.  In March 1998, 
the veteran provided information indicating that he last 
worked as a supermarket owner in 1985 (prior to the surgery 
which caused his left homonymous hemianopsia) and that he 
closed his store due to bankruptcy.  

Nevertheless, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that the veteran's left homonymous 
hemianopsia has resulted in frequent periods of 
hospitalization or marked interference with employment.  Id.  
It is undisputed that homonymous hemianopsia has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
specified disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1998).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Consequently, the Board concludes that a complete and 
thorough review of the evidence indicates that an evaluation 
of no more than 30 percent is warranted for the veteran's 
left homonymous hemianopsia.  In addition, the Board 
concludes, for the reasons set out above, that a rating 
greater than 30 percent for the veteran's left homonymous 
hemianopsia is not warranted at any time since January 1994, 
the effective date of the initial award.  See Fenderson, 
supra.  


ORDER

A disability rating greater than 30 percent for left 
homonymous hemianopsia is denied.  


REMAND

Diaphragmatic Weakness 
and Left Phrenic Nerve Paresis

Review of the claims folder indicates that, by an April 1996 
rating action, the RO assigned a noncompensable rating for 
diaphragmatic weakness and left phrenic nerve paresis under 
38 U.S.C.A. § 1151.  According to this rating decision, the 
RO initially evaluated this disability under Diagnostic 
Code 5324, which stipulates that a rupture of the diaphragm 
with herniation will be rated under Diagnostic Code 7346.  
38 C.F.R. § 4.73, Code 5324 (1998).  Diagnostic Code 7346 
evaluates impairment resulting from a hiatal hernia.  See 
38 C.F.R. § 4.114, Code 7346 (1998) (noting that symptoms of 
a hiatal hernia include epigastric distress with dysphagia, 
pyrosis, regurgitation, substernal or arm or shoulder pain, 
vomiting, material weight loss, hematemesis, melena, and 
anemia).  

Subsequently, the hearing officer who conducted the June 1997 
personal hearing awarded a 60 percent disability rating for 
diaphragmatic weakness and left phrenic nerve paresis.  
According to the supplemental statement of the case which was 
furnished to the veteran in February 1998, the hearing 
officer granted this rating based upon medical evidence of 
pulmonary symptomatology associated with the diaphragmatic 
weakness and left phrenic nerve paresis.  Specifically, the 
hearing officer rated the disability as pulmonary emphysema.  
See 38 C.F.R. § 4.97, Code 6603; see also 38 C.F.R. § 4.20 
(1998).  

With respect to the rating of the veteran's disability as 
pulmonary emphysema, it should be noted that the rating 
criteria used to evaluate respiratory disorders was changed, 
effective in October 1996.  Although the February 1998 
supplemental statement of the case included the respiratory 
rating criteria which became effective in October 1996, 
neither this document, nor any other statement, or 
supplemental statement of the case, contained a discussion of 
the respiratory rating criteria in effect prior to October 
1996.  The RO appears, therefore, to have adjudicated the 
veteran's rating claim on the basis of the new respiratory 
rating criteria without consideration of the old relevant 
evaluation requirements.  See Karnas v. Derwinski, 1 Vet.App. 
308 (1991) (where law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise, 
and the Secretary did so.)  

Moreover, as the Board has previously discussed, the 
veteran's diaphragmatic weakness and left phrenic nerve 
paresis may be evaluated as a hiatal hernia.  See 38 C.F.R. 
§ 4.73, Code 5324 (1998) (a rupture of the diaphragm with 
herniation will be rated under Diagnostic Code 7346).  See 
also 38 C.F.R. § 4.114, Code 7346 (1998) (evaluating 
impairment resulting from a hiatal hernia).  In this regard, 
the Board notes that, at the June 1997 personal hearing, the 
veteran testified that he experiences regurgitation of any 
spicy foods, especially tomato products.  T. at 7.  
Furthermore, according to the medical records which have been 
obtained and associated with the claims folder during the 
current appeal, a May 1997 report, which listed the veteran's 
physical problems, included gastroesophageal reflux disease.  
Additionally, a computerized tomography completed on the 
veteran's abdomen shortly thereafter showed the presence of a 
moderately large hiatal hernia.  

The regulations specifically prohibit the evaluation of the 
same manifestation under different diagnoses.  38 C.F.R. 
§ 4.14 (1998).  Significantly, however, separate ratings for 
the same disability may be awarded if differing 
symptomatology is shown.  In the present case, the pulmonary 
symptoms that may be due to diaphragmatic weakness and left 
phrenic nerve paresis are clearly different than the 
digestive pathology shown.  Additionally, it does not appear 
that the veteran has received a VA examination of his 
diaphragmatic weakness and left phrenic nerve paresis as 
these problems pertain to his digestive symptoms.  
Consequently, in view of the veteran's recent testimony 
regarding his regurgitation problems, as well as the recent 
medical reports reflecting the presence of a moderately large 
hiatal hernia and gastroesophageal reflux disease, the Board 
concludes that the veteran's rating claim should be remanded 
to allow the RO an opportunity to schedule the veteran for a 
relevant VA examination to determine the extent of his 
relevant digestive symptoms.  

Total Rating Based On Individual Unemployability 

According to the pertinent regulation, a total disability 
rating for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation due to "service-
connected" disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1998).  

Currently, qualifying disabilities include left homonymous 
hemianopsia (30%) and diaphragmatic weakness and left phrenic 
nerve paresis (60%).  The veteran has a combined rating of 
70 percent.  Consequently, such ratings meet the percentage 
requirements of 38 C.F.R. § 4.16(a) (1998).  

The regulation further provides that the existence or degree 
of non-service-connected disabilities will not be considered 
in the evaluation under § 4.16(a).  (In this regard, the 
Board notes that the veteran has several non-service-
connected disabilities, including, but not limited to, 
diabetes mellitus with peripheral neuropathy and impotence, 
post-operative residuals of varicocele, bilateral 
constriction of vision to less than 5 degrees, depression, 
chronic bronchitis, and residuals of a herniorrhaphy.)  
Significantly, however, none of the medical records received 
during the current appeal include opinions regarding the 
collective effect of only the veteran's qualifying 
disabilities on his ability to obtain or maintain employment.  
See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992).  

In support of this total rating claim, the veteran has 
presented no evidence or specific argument other than to 
assert that his disabilities have rendered him unable to 
obtain or maintain gainful employment.  The Board concludes, 
therefore, that on remand, the RO should obtain a medical 
opinion regarding the effect of only the veteran's qualifying 
disabilities on his employability and should allow him an 
opportunity to submit any additional evidence or argument 
concerning this claim.  

For the reasons stated, these issues are REMANDED to the RO 
for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of treatment for his left 
homonymous hemianopsia, and diaphragmatic 
weakness and left phrenic nerve paresis 
which he has received in recent years.  
The RO should assist the veteran in 
accordance with 38 C.F.R. § 3.159 (1998).

2(a).  Thereafter, the veteran should be 
afforded VA pulmonary and digestive 
examinations to determine the severity of 
his diaphragmatic weakness and left 
phrenic nerve paresis.  The claims 
folder, and a copy of this remand, should 
be made available to the examiners.  The 
examiners should record all pertinent 
medical complaints, symptoms, and 
clinical findings associated solely with 
this disability (in accordance with 
applicable rating criteria).  

2(b).  In particular, the examiner 
conducting the pulmonary evaluation 
should include all pulmonary function 
tests necessary to apply pertinent rating 
criteria, including results for forced 
expiratory volume at one second (FEV-1), 
the ratio of FEV-1 to forced vital 
capacity (FVC), the diffusion capacity of 
the lung for carbon monoxide by the 
single breath method (DLCO (SB)), and the 
maximum exercise capacity (with 
cardiorespiratory limit).  If further 
clinical evaluation is indicated, such an 
examination should be scheduled.  The 
examiner should be asked to reconcile all 
examination and pulmonary function test 
results and to describe such results in 
terms such that both old and new rating 
criteria may be applied.  Also, the 
examiner should express an opinion as to 
how the veteran's qualifying disabilities 
(specifically, his left homonymous 
hemianopsia as well as his pulmonary and 
digestive symptoms associated with his 
diaphragmatic weakness and left phrenic 
nerve paresis) combine to affect his 
employability.  

2(c).  Additionally, the examiner 
conducting the digestive evaluation 
should include a discussion regarding the 
presence (including degree) or absence of 
epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or 
shoulder pain, vomiting, material weight 
loss, hematemesis, melena, and anemia.  
Furthermore, the examiner should express 
an opinion as to whether these symptoms 
which are found to be present are 
productive of considerable or severe 
impairment of the veteran's health.  
Also, the examiner should express an 
opinion as to how the veteran's 
qualifying disabilities (specifically, 
his left homonymous hemianopsia as well 
as his pulmonary and digestive symptoms 
associated with his diaphragmatic 
weakness and left phrenic nerve paresis) 
combine to affect his employability.  

3.  When the requested development has 
been completed, the RO should 
re-adjudicate the issue regarding the 
propriety of the evaluation of 60 percent 
assigned for diaphragmatic weakness and 
left phrenic nerve paresis and the issue 
of entitlement to a total rating based on 
individual unemployability.  In 
adjudicating the rating claim regarding 
the diaphragmatic weakness and left 
phrenic nerve paresis, the RO should 
consider all potentially applicable 
rating criteria (including the 
respiratory system rating criteria in 
effect prior to, and since, October 7, 
1996 with an application of those most 
favorable to the veteran), the 
appropriateness of separate ratings (for 
the pulmonary and digestive symptoms 
associated with this disorder), as well 
as the appropriateness of "staged" 
ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

